           Case 18-24170-AJC         Doc 53     Filed 02/21/19     Page 1 of 1



               UNITED STATES BANKRUPTCY COURT
                           Southern District of Florida




In re:
                                                      Case No. 18-24170-AJC
Astor EB-5, LLC                                       Chapter 11
                       Debtor(s)     /


                           REQUEST FOR SERVICE

Creditor, Miami-Dade County Tax Collector, through the Miami Dade County Paralegal

Unit, files this request to be added to the mailing matrix maintained by the clerk of the

Bankruptcy Court, and further requests that copies of all notices, pleadings, and other

documents filed in this case be sent to the Miami-Dade County Tax Collector in care of

the Miami-Dade County Paralegal Unit.


                             CERTIFICATE OF SERVICE

       I HEREBY certify that a true and correct copy of the foregoing has been
provided by U.S. Mail and/or Email to:

Office of the Trustee: Office of the US Trustee - Miami, 51 S.W. 1st Avenue, Suite 1204,
Miami, FL 33130,

Attorney for the Debtor: Paul L. Orshan, Esq. , Orshan, P.A., 150 Alhambra Circle
#1150, Coral Gables, FL 33134, paul@orshanpa.com


                                                      Marcus Saiz de la Mora, Tax Collector
                                                      Miami-Dade County, FL
                                                      This 21st day of February, 2019
                                                      By: _______/S/_____________
                                                      ALEXIS GONZALEZ
                                                      Paralegal Collection Specialist
                                                      Miami Dade Bankruptcy Unit
                                                      200 NW 2ND Avenue, #430
                                                      Miami, FL 33128
                                                      305-375-5707 FAX (305) 375-4601
                                                      E-Mail: Alexis.Gonzalez@miamidade.gov
                                                               MDTCBKC@miamidade.gov
